DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 02/22/2022.
Claims 1, 8,  and 14 - 16  have been amended by Applicant.
Claims 2 - 4, 7, and  9 - 12,    have been previously presented by Applicant.
Claims 5 - 6, and 13 have been cancelled by Applicant.
Claims 1 - 4, 7 - 12, and 14 - 16   are pending and have been examined.
This office action is now being handled by Matthew Cobb.
THIS ACTION IS MADE FINAL.

Response to Arguments
The prior objection to claims 1, 15, and 16 is withdrawn due to Applicant's arguments and/or amendments.
The prior 35 USC 112(b) rejection of claims 1, 15, and 16 (and all claims dependent thereon) is withdrawn due to Applicant's arguments and/or amendments.
There is no 35 USC 102/103 rejection of the claims as amended.
The prior 35 USC 112(a) rejection as to claims 1 - 4, 7 - 12, and 14 - 16 is maintained, notwithstanding Applicant arguments and/or amendments. Remarks 10. The action history" vis a vis "score" were not specifically addressed/ cured. 
The prior 35 USC 101 (Alice Type) rejection  of all claims is maintained.
With regard to the limitations of claims 1 - 4, 7 - 12, and 14 - 16  , Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 10 - 14. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
Applicant argues that the claims as amended do not constitute an abstract idea. Remarks 12. Examiner respectfully disagrees. The abstract idea as set forth below is:
Loaning money to a user based on user demand, history and frequency of purchases, purchase price reduction(s), and/or user rating.
A formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
Applicant argues that the claims as amended constitute significantly more than any abstract idea. Remarks 12. Examiner respectfully disagrees. There is no improvement to the computer / computer driven process. Moreover, the claim usage of the broad term "hash"  in combination with the term "machine learning"  does not overcome the 35 USC 101 rejection of claims. As it were "machine learning" is seemingly set forth quite generically in the Specification. Applicant is urged to add some specificity to the claim set if possible respecting either/both machine learning and/or artificial intelligence from the Specification. For example, Applicant might further specify what, exactly, it is that the machine learning and/or artificial intelligence are analyzing going forward, and presumably how such data analyses change thresholds / determinations going forward.
Applicant argues that the claims place meaningful limits on practicing the abstract idea. Remarks 14. Examiner respectfully disagrees. Without claim specificity as to the before said machine learning / artificial intelligence as above, the claims as amended remain limitless.
Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or a new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 4, 7 - 12, and 14 - 16 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process), independent claim 15 is directed to an apparatus (machine), and independent claim 16 is directed to a non-transitory recording medium (composition), all of which are statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, all independent claims fall within a statutory category).
Examiner has identified independent  claim 1 (and its accompanying dependents 2 - 4, 7 - 12, and 14) as the claim(s) which best represent the claimed invention for analysis. Those claims either separately, and/or  in combination with the below cited dependent claims, recite, in part, the limitations of:
receiving historical user data; calculating a score as a function of user financial demand; determining whether or how to present a loan offer to the user on the basis of score; estimating the user's financial demand on the basis of (a) a frequency at which the user shows a commodity with respect to the transaction service, (b) a frequency at which a commodity shown by the user is reduced in price with respect to the transaction service, (c) a frequency at which the user sets a predetermined relationship on a commodity, or (d) a combination of any two or more selected from (a), (b), and (c); or (ii) presenting, the loan offer to the user for a transfer of sales proceeds to a bank account for a commodity sold by the user, the user uses a second transfer method to transfer of the sales proceeds to the bank account, within a second time period shorter than a first time period of a first transfer method, wherein the second transfer method requires the user to pay a second fee associated with the second transfer method, and wherein the second fee is higher than a first fee associated with the first transfer method; or (iii) a combination of (i) and (ii), and wherein the determining further comprises determining a loan amount of the loan offer to the user on the basis of the score, wherein the score is estimated within a message sent by the user to a third party.  
The independent claim, considered alone and in combination with all other claims, recites the abstract idea of:
Loaning money to a user based on user demand, history and frequency of purchases, purchase price reduction(s), and/or user rating.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include commercial interactions. Commercial interactions are one of the several groupings of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
As to the question of why the above referenced claim limitations do not integrate the abstract idea into a practical application, those limitations clearly apply high level generic computers (and computer components) to the above described abstract idea. The additional claim elements of: network, terminal, computer processor, processing apparatus, non-transitory recording medium, and web browser, are computer related hardware / structural limitations of the claims that are all recited at a high-level of generality (i.e., a generic computer performing a generic computer function). They amount to no more than mere instructions to perform the judicial exception (above noted abstract idea) by applying a computer as a tool to it. Nothing is done here to actually improve the process set forth by the above noted abstract idea, nor to improve the generic, high level, computer(s) / computer components. The independent claims' thus do not integrate the articulated abstract idea into a practical application because those claims do not impose any meaningful limits on practicing the abstract idea, and because those additional claim elements are also set forth at a high level of generality. The independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. The additional elements of: network, terminal, computer processor, processing apparatus, non-transitory recording medium, and web browser, are computer related hardware / structural limitations of the claims that are all recited at a high-level of generality (i.e., a generic computer performing a generic computer function). These amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying a computer as a tool to augment a  loan process.  This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any “inventive concept”. Given the above, the additional elements of the independent claims do not change the outcome of the analysis. (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Dependent  claims   2 - 4, 7 - 12, and 14, all further articulate the abstract idea set forth in the independent claim(s) by essentially reciting the limitations of:
determining whether or how to present the loan offer to the user on the basis of the user's action history (claim 2);  determining to present the loan offer to the user for a case where the user uses at least one of deferred payment or installment payment with respect to the settlement service (claim 3); determining to present the loan offer to the user for a case (i) where (a) a rate of decrease in a balance that the user has with respect to the settlement service is greater than or equal to a threshold or (b) a settlement of the user with respect to the settlement service is rejected due to a shortage of a balance that the user has; or a case (ii) where (a) a rate of decrease in a balance that the user has with respect to the settlement service is greater than or equal to a threshold and (b) a settlement of the user with respect to the settlement service is rejected due to a shortage of the balance that the user has (claim 4); (claims 5 and 6 canceled); determining to present the loan offer to the user for a case where (a) comments are registered by another user on a commodity to which a predetermined relationship is set by the user with respect to the transaction service or (b) a commodity to which the predetermined relationship is set by the user is reduced in price; or (ii) determining to present the loan offer to the user for a case where (a) comments are registered by another user on a commodity to which a predetermined relationship is set by the user with respect to the transaction service and (b) the commodity to which the predetermined relationship is set by the user is reduced in price.  (claim 7); determining further comprises (i) determining to present the loan offer of a loan amount corresponding to a price of a commodity to the user for a case where (a) comments are registered by another user on the commodity to which predetermined relationship is set by the user with respect to the transaction service or (b) the commodity to which a predetermined relationship is set by the user is reduced in price; or (ii) determining to present the loan offer of a loan amount corresponding to a price of a commodity to the  user for a case where (a) comments are registered by another user on the commodity to which a predetermined relationship is set by the user with respect to the transaction service and (b) the commodity to which the predetermined relationship is set by the user is reduced in price. (claim 8); determining to present the loan offer to the user for a case where the user's location information satisfies a condition corresponding to a location of a predetermined type. (claim 9);   determining whether or how to present the loan offer (claim 10);  determining to present the loan offer to the user for a case where an additional margin is required with respect to the user's financial product transaction using a financial service. (claim 11);  determining whether or how to present the loan offer to the user on the basis of content transmitted or received by the user with the use of a messaging service. (claim 12); (claim 13 cancelled); determining a loan amount of the loan offer to the user on the basis of a balance that the user has.  
The dependent claims as above noted do not include any additional elements that integrate the abstract idea into a practical application, or are sufficient to amount to significantly more than the judicial exception itself.  The dependent claims remain directed to an abstract idea.
Claims 1 - 4, 7 - 12, and 14 - 16 are not patent-eligible pursuant to 35 USC 101.   

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner considered the following references although they were not expressly used in this analysis. See Form 892 attached hereto.
Arai (US20170243288A1)  - A delivery apparatus according to the present application includes an acquisition unit, a generation unit, and a delivery unit. The acquisition unit acquires user information that represents information relating to a user. The generation unit generates, using the user information acquired by the acquisition unit, loan information that represents information including loan terms for the user. The delivery unit delivers the loan information generated by the generation unit to a terminal apparatus that is used by the user by using, as a trigger, display of predetermined service content at the terminal apparatus.
Partlow (US20060143099A1) - A system, method and computer program for creating and valuing financial instruments (including but not limited to futures, forwards, call options, put options, swaps, “swaptions”, and “op-swaps”) linked to average credit spread information. The present invention will be referred to in this application as an average credit spread-linked financial instrument, and is defined as a financial instrument whose value changes based on movements in underlying average credit spreads. These average credit spreads may be calculated, or may already be published by sovereign governments, government-chartered agencies and departments (ex. U.S. Treasury Department), non-governmental organizations, commercial banks, investment banks, and many other organizations. The instruments can be written, with a published average credit spread number as the initial value upon which the financial instrument's terms are based. The predicted future value of said credit spread will change in response to market buy/sell demand based on investor expectations of said predicted future value of said credit spread related to one or more credit spread-linked financial instrument(s). Thus, the predicted future value of said spread will change in response to said market demand as investors offer to buy and/or sell credit spread-linked financial instruments which will be listed on securities exchanges and electronic commerce networks (ECNs) as well as over the counter (OTC) and in private transactions. Each predicted future average credit spread value will change based on said investor expectation of how strong demand will be for the underlying average credit spread involved. Thus, the present invention gives investors a means of taking or adjusting positions upon average credit spread changes in market segments defined by geography, credit history, industry type, industry size, firm size, provision of collateral, third-party guarantee, or type of debt obligation. It is important to note credit spread-linked financial instruments can be created either in standardized contract sizes that can be traded on futures, options or other securities exchanges, ECNs and/or OTC, or can be customized to meet the specifications of a transactional counterparty which wishes to speculate on movements in market segments defined by geography, credit history, industry type, industry size, firm size, provision of collateral, third-party guarantee, or type of debt obligation. Such instruments may also be created from a plurality of spreads, thus allowing an investor to package movements from several different credit spreads into a single financial instrument. Such instruments may also involve a combination of credit spread-linked financial instruments, either with each other or with other financial instruments in a combination containing at least one credit spread-linked financial instrument.
Schneierson (US20090076941A1) - quantity and quality of a commodity with the retailer in exchange for that quantity and quality of that commodity; and (B) paying the retailer for all peripheral charges associated with the physical delivery of the physical commodity—and these charges may include refining, processing, distribution, marketing, tax, etc.
Choudhuri (US20090222373A1) - The present invention generally relates to financial data processing, and in particular it relates to credit scoring, consumer profiling, consumer behavior analysis and modeling. More specifically, it relates to risk modeling using the inputs of credit bureau data, size of wallet data, and, optionally, internal data.
Manelis (US20070027799A1) - According to various embodiments, a system and method for providing a financial account associated with a customer asset are provided. A financial account containing funds is established for a customer. At least a portion of the funds are secured by property owned by the customer. The account enables the customer to draw funds from the account up to a credit limit, transfer funds from the account to another entity, and deposit funds into the account. After the account is established, an appraised value of the property is determined. The credit limit is automatically changed based on the determined appraised value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698